RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3617-19

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

           Plaintiff-Respondent,

v.

E.G.,

           Defendant,

and

J.F.,

     Defendant-Appellant,
________________________

IN THE MATTER OF L.B.,
a minor.
________________________

                    Submitted October 7, 2021 – Decided February 1, 2022

                    Before Judges Haas and Mitterhoff.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Camden County,
            Docket No. FN-04-0219-20.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Michael Pastacaldi, Designated Counsel, on
            the briefs).

            Andrew J. Bruck, Acting Attorney General, attorney for
            respondent (Donna Arons, Assistant Attorney General,
            of counsel; Juliana L. Stiles, Deputy Attorney General,
            on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor (Meredith Alexis Pollock, Deputy
            Public Defender, of counsel and on the brief).

PER CURIAM

      In this Title Nine abuse and neglect action, defendant J.F. appeals from an

April 14, 2020 order finding that he committed an act of sexual abuse against

his stepdaughter, L.B., pursuant to N.J.S.A. 9:6-8.21(c)(3).          On appeal,

defendant argues that the trial court committed procedural errors in conducting

the victim's in camera interview that warrant reversal of the judgment against

him. We affirm.

      We discern the following facts from the record. L.B.'s allegations of abuse

came to light in high school after she wrote an essay for her college applications,

in which she recounted how she was selectively mute as a child. After her

teacher inquired why she had been selectively mute, L.B. disclosed to one of her

                                                                             A-3617-19
                                        2
teachers and her guidance counselor that defendant, her stepfather, had sexually

abused her. After L.B. made this disclosure, the school contacted the Division

of Child Protection and Permanency (DCPP). L.B. told DCPP that she did not

feel safe when home alone with defendant and that she was revealing the abuse

now because she wanted to protect her sister who had just turned five years old,

the age at which L.B.'s stepfather started abusing her.

      Because the family had resided in Pennsylvania and New Jersey during

the time of the abuse, L.B. was interviewed by prosecutors' offices in both states.

In her interview with the Philadelphia Special Victims Unit, L.B. recounted how

defendant would masturbate in front of her, watch her shower, touch her

inappropriately, and how defendant once sucked on her nipples and licked her

vagina while holding a pillow over her face.

      On September 23, 2019, DCPP filed an Order to Show Cause (OTSC) and

complaint against defendant and codefendant E.G. J.F. and E.G. are married

and have two children together. E.G. is L.B.'s biological mother. On September

23, 2019, the court conducted a hearing on the OTSC, which defendant attended.

L.B.'s caseworker testified, and based on her testimony, the judge granted

DCPP's OTSC, finding DCPP established a prima facie showing that defendant

may have abused L.B. as a child, and ruling that DCPP involvement was


                                                                             A-3617-19
                                        3
necessary going forward. The judge ordered defendant not to return home and

that he was not to have any unsupervised contact with his children.

      On January 6, 2020, the court held its first case management conference

with the parties. DCPP and the law guardian notified defendant's counsel that

they would be presenting L.B.'s testimony at trial to support a finding that

defendant sexually abused L.B. They jointly requested that L.B.'s testimony be

taken in camera due to the severity of the allegations. Defendant's attorney

stated he had no objection to this procedure. The judge instructed the parties to

submit any questions that they wished him to pose to L.B. during her testimony.

Defendant's attorney did not submit questions in advance of the in camera

testimony. Nor did he object to the procedure or ask for an opportunity to cross

examine L.B. at the conclusion of her testimony.

      On February 11, 2020, the judge conducted the in camera interview of

L.B. Although L.B. was not formally sworn in, the judge questioned her to

ensure she understood her obligation to tell the truth. L.B.'s law guardian was

present in chambers for the interview while the Deputy Attorney General




                                                                           A-3617-19
                                       4
assigned to the case and defendant were in the courtroom.1 The interview was

recorded and live streamed into the courtroom.

      L.B. testified that while she was working on her college application essay,

her high school teacher encouraged her to explain why she became selectively

mute. L.B. stated that she realized that "it was probably . . . a coping mechanism

for what [defendant] used to do." She testified that she did not disclose the

abuse earlier because she "didn't want [her] brother and sister to grow up without

a dad."

      L.B. explained that defendant began sexually abusing her when the family

first moved from New York to Philadelphia when she was in kindergarten or

first grade. She described how defendant would masturbate in front of her,

watch her in the shower, touch and tickle her, and masturbate while she slept,

which she was aware of because she would sometimes wake up and see him

doing it. Defendant would abuse L.B. when her mother and siblings were not

home. L.B. testified that she would tell defendant to stop, but he did not listen

most of the time.     She stated that in Philadelphia, defendant would only

masturbate or show himself to L.B., but when her family moved to New Jersey,


1
  It is unclear from the record whether defendant's counsel was also present in
the courtroom during the interview, as the only appearance noted on the record
was that of the Law Guardian.
                                                                            A-3617-19
                                        5
defendant began touching her and tickling her. L.B. said that the last time he

touched her was when she was thirteen or fourteen years old. She testified that

defendant put his mouth on her and covered her face with a pillow to prevent

her from screaming.

      On April 14, 2020, the judge held a virtual fact-finding hearing. The judge

admitted DCPP's September 16, 2019 investigation summary into evidence.

DCPP offered the testimony of its case worker, Julia Gober, who interviewed

L.B. and referred her to the Child Advocacy Center in Philadelphia for a forensic

interview.   L.B.'s statements to Gober were consistent with her in camera

testimony. Gober testified, "[L.B.] indicated to me that [she] was touched

inappropriately by her stepfather, and that she did feel safe with her mother in

the home at the time." Gober also testified that she interviewed defendant, who

denied the abuse, and L.B.'s mother, who said she was not aware of the abuse.

      At the conclusion of Gober's testimony, but before the judge could issue

a ruling, defendant moved to dismiss the complaint for lack of evidence. He

argued L.B.'s in camera testimony was insufficient to sustain the verdict as it

had not been tested by cross-examination and should therefore require




                                                                           A-3617-19
                                       6
corroboration as with any out-of-court statement.2 The judge denied defendant's

motion. Defendant then testified that he never touched L.B. inappropriately,

never performed sexual acts in front of her, never watched her in the shower,

and never sexually abused her.

      At the close of the trial, the judge found L.B. to be more credible and

noted that she made appropriate eye contact, was responsive to questioning, and

that he found no inconsistencies in her description of the events. The judge also

found that L.B. had no motivation to lie about the abuse and observed that her

testimony was detailed, while defendant's was brief and consisted wholly of a

blanket denial of the events. Weighing the testimony, the judge concluded that

DCPP proved, by a preponderance of the evidence, that defendant had abused

and neglected L.B. in violation of N.J.S.A. 9:6-8.21(c)(3). The judge then

entered an order reflecting his ruling. This appeal followed.

      On appeal, defendant raises the following arguments:

            POINT I

            THE TRIAL COURT ERRED IN FAILING TO
            APPROPRIATELY CONDUCT AN IN CAMERA
            INTERVIEW OF THE CHILD PURSUANT TO

2
   N.J.S.A. 9:6-8.46(a)(4) states that "previous statements made by the child
relating to any allegations of abuse or neglect shall be admissible in evidence;
provided, however, that no such statement, if uncorroborated, shall be sufficient
to make a fact finding of abuse or neglect."
                                                                           A-3617-19
                                       7
            N.J.S.A. 2A:84A-32.4 AND N.J.S.A. 2A:61-B1
            THEREBY VIOLATING [DEFENDANT'S] RIGHT
            OF CONFRONTATION

                  A. [The Lower Court Erred In Effectively
                  Barring Defendant From Cross-Examining The
                  Child During The In Camera Interview]

            POINT II

            REVERSAL OF THE TRIAL COURT'S ABUSE AND
            NEGLECT      ADJUDICATION       AGAINST
            [DEFENDANT] IS WARRANTED AS A MATTER
            OF LAW BECAUSE THE TRIAL COURT ERRED IN
            ITS APPLICATION OF THE LAW REGARDING
            CORROBORATION OF THE CHILD'S OUT-OF-
            COURT ALLEGATIONS

            POINT III

            REVERSAL OF THE TRIAL COURT'S ABUSE
            ADJUDICATION AGAINST [DEFENDANT] IS
            WARRANTED AS A MATTER OF LAW BECAUSE
            THE TRIAL COURT ERRED WHEN IT RELIED ON
            FACTS NOT IN EVIDENCE

      Our scope of review of a Family Part judge's finding of abuse or neglect

is limited. N.J. Div. of Youth & Fam. Servs. v. S.H., 439 N.J. Super. 137, 144

(App. Div. 2015). We "defer to the factual findings of the Family Part if they

are sustained by 'adequate, substantial, and credible evidence' in the record."

N.J. Div. of Child Prot. & Permanency v. N.B., 452 N.J. Super. 513, 521 (App.

Div. 2017) (quoting N.J. Div. of Youth & Fam. Servs. v. R.G., 217 N.J. 527,


                                                                         A-3617-19
                                      8
552 (2014)). That deference is justified because of the Family Part's "special

jurisdiction and expertise in family matters." N.J. Div. of Youth & Fam. Servs.

v. M.C. III, 201 N.J. 328, 343 (2010). We defer to the trial court's credibility

determinations unless its "findings 'went so wide of the mark that a mistake must

have been made.'" N.J. Div. of Youth & Fam. Servs. v. M.M., 189 N.J. 261, 279

(2007) (quoting C.B. Snyder Realty Inc. v. BMW of N. Am. Inc., 233 N.J. Super.

65, 69 (App. Div. 1989)). We review the trial court's interpretation of the law

de novo. D.W. v. R.W., 212 N.J. 232, 245-46 (2012).

      Pursuant to Rule 5:12-4(b): "[t]he testimony of a child may, in the court’s

discretion, be taken privately in chambers or under such protective orders as the

court may provide." See N.J. Div. of Youth & Fam. Servs. v. S.S., 185 N.J.

Super. 3, 6-7 (App. Div. 1982) (finding that recording and simultaneously

transmitting the in camera interview and having the judge stop the interview to

solicit questions was proper).

      Because defendant did not object to the procedure utilized during the

interview or at trial, we review the judge's conduct for plain error. R. 2:10-2;

see also State v. Macon, 57 N.J. 325, 337 (1971). This standard requires the

error, if any, "to have been clearly capable of producing an unjust result[.]" R.




                                                                           A-3617-19
                                       9
2:10-2. In that regard counsel's failure to object suggests that he did not view

the error, if any, was significant at the time. Macon, 57 N.J. at 333.

      N.J.S.A. 2A:84A-32.4 addresses procedures for conducting child

interviews.3 N.J.S.A. 2A:84A-32.4(a) provides:

            (1) . . . in any action alleging an abused or neglected
            child under P.L.1974, c.119 (C.9:6-8.21 et seq.), the
            court may, on motion and after conducting a hearing in
            camera, order the taking of the testimony of a victim or
            witness on closed circuit television at the trial, out of
            the view of the jury, defendant, or spectators upon
            making findings as provided in subsection b. of this
            section.

            (2) In granting such an order, the court shall assure that:

                  (a) the victim or witness will testify under
                  oath;

                  (b) the victim or witness will submit to
                  cross-examination by the defendant’s
                  attorney; and

                  (c) the defendant, jury, and judge will be
                  permitted to observe the demeanor of the
                  victim or witness when making testimonial
                  statements using closed circuit television.

Further, N.J.S.A. 2A:84A-32.4(b)-(d) provides:


3
   N.J.S.A. 2A:61B-1 applies only to civil cases seeking damages for sexual
abuse and is thus inapplicable. See Davis v. Devereux Found., 209 N.J. 269, 282
(2012) (stating that N.J.S.A. 2A:61B-1 "creates a civil remedy for failure to
prevent the abuse addressed in that statute").
                                                                          A-3617-19
                                       10
            b. An order under this section may be made only if the
            court determines by clear and convincing evidence that
            there is a substantial likelihood that the victim or
            witness would suffer severe emotional or mental
            distress if required to testify in the presence of
            spectators, the defendant, the jury, or all of them. The
            order shall be specific as to whether the victim or
            witness will testify outside the presence of spectators,
            the defendant, the jury, or all of them and shall be based
            on specific findings relating to the impact of the
            presence of each.

            c. A motion seeking closed circuit testimony under
            subsection a. of this section may be filed by:

                  (1) The victim or witness or, in the case of
                  a victim or witness who is under the age of
                  18, the victim’s or witness’s attorney,
                  parent or legal guardian;

                  (2) The prosecutor; or

                  (3) The defendant or the defendant’s
                  counsel.

            d. The defendant’s counsel shall be present in the same
            room as the victim or witness at the taking of testimony
            on closed circuit television. The defendant and the
            defendant’s attorney shall be able to confer privately
            with each other during the testimony by a separate
            audio system.

      Although the judge did not strictly adhere to the statute, defendant, who

affirmatively assented to the proposed procedure, has not shown that the alleged

error was "clearly capable of producing an unjust result." R. 2:10-2; see N.J.


                                                                          A-3617-19
                                       11
Div. of Child Prot. & Permanency v. C.W., 435 N.J. Super. 130, 135-36 (App.

Div. 2014). Tellingly, defendant to this day has failed to identify a single

inconsistent statement or evidence of bias or motive that he would have

capitalized on through cross-examination. Indeed, defendant, who knew what

the testimony would be, neither submitted questions in advance nor requested

an opportunity to cross-examine L.B. at the conclusion of her testimony. We

conclude there was no plain error requiring reversal.

      For the same reason, defendant's ineffective assistance of counsel claim

has no merit. A defendant in a Title Nine matter who alleges ineffective

assistance of counsel must fulfill both prongs of the Strickland test:

            (1) counsel's performance must be objectively
            deficient—i.e., it must fall outside the broad range of
            professionally acceptable performance; and

            (2) counsel's deficient performance must prejudice the
            defense—i.e., there must be "a reasonable probability
            that, but for counsel's unprofessional errors, the result
            of the proceeding would have been different."

            [N.J. Div. of Youth & Fam. Servs. v. B.R., 192 N.J.
            301, 307 (2007) (quoting Strickland v. Washington,
            466 U.S. 668, 694 (1984)).]

      The first prong requires a litigant to "demonstrate that the attorney's

actions 'were beyond the wide range of professionally competent assistance."

N.J. Div. of Youth & Fam. Servs. v. B.H., 391 N.J. Super. 322, 347 (App. Div.

                                                                         A-3617-19
                                       12
2007) (internal quotation marks omitted) (quoting State v. Savage, 120 N.J. 594,

614 (1990)). Regarding the second prong, a "reasonable probability" that the

results of the matter would have been different means a "probability sufficient

to undermine confidence in the outcome." B.H., 391 N.J. Super. at 348 (quoting

Strickland, 466 U.S. at 694). "[I]n order to establish a prima facie claim, a

petitioner must do more than make bald assertions that he was denied the

effective assistance of counsel." State v. Cummings, 321 N.J. Super. 154, 170

(App. Div. 1999). A petitioner "must allege facts sufficient to demonstrate

counsel's alleged substandard performance." Ibid.

      Defendant has failed to satisfy either Strickland prong. Counsel's decision

to forego cross-examination appears to have been reasonable trial strategy,

knowing that questioning the victim was unlikely to be fruitful. See State v.

Fritz, 105 N.J. 42, 54 (1987) (quoting State v. Williams, 39 N.J. 471, 489

(1963)). ("[C]omplaints 'merely of matters of trial strategy' will not serve to

ground a constitutional claim of inadequacy of representation by counsel .")

Defendant has not submitted a certification of what cross-examination would

have revealed. It is apparent from the record that instead defense counsel

vigorously pursued the issue of corroboration. Regardless, he has not shown a

"reasonable probability" that the results of the matter would have been different.


                                                                            A-3617-19
                                       13
Defendant has not shown that the deficiency prejudiced him in any way,

deprived him of a fair trial, or changed the outcome of the proceeding. See B.H.,

391 N.J. Super. at 351. His ineffective-assistance claims are bald assertions,

and thus defendant is not entitled to relief.

      Finally, we reject defendant's argument that L.B.'s testimony constituted

an out-of-court statement that required corroboration. "[T]he corroboration

requirement of the statute does not apply where the child victim testifies to the

abuse at a fact-finding hearing." N.J. Div. of Child Prot. & Permanency v. Y.A.,

437 N.J. Super. 541, 542 (App. Div. 2014). That Rule 5:12-4(b) provides an

alternative way to take testimony does not render the testimony an out-of-court

statement.

      To the extent we have not addressed any of the parties' remaining

arguments, we conclude that they are without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                           A-3617-19
                                        14